STATE OF MICHIGAN

                             COURT OF APPEALS



                                                                      UNPUBLISHED
In re B.M. STRUBLE, Minor.                                            March 31, 2015

                                                                      No. 323345
                                                                      Calhoun Circuit Court
                                                                      Family Division
                                                                      LC No. 2014-000995-NA


Before: JANSEN, P.J., and METER and BECKERING, JJ.

PER CURIAM.

         Respondent father appeals by right the trial court’s order terminating his parental rights to
the minor child at the initial dispositional hearing pursuant to MCL 712A.19b(3)(b)(i), (g), (h),
(j), (k)(ii) and (n)(i). We affirm.

        The proceedings in this case stemmed from respondent’s convictions, on March 11, 2013,
of two counts of second-degree criminal sexual conduct, MCL 750.520c(1)(a), for acts
perpetrated upon the minor child, his biological daughter. On April 8, 2013, respondent was
sentenced to concurrent terms of 36 to 180 months’ imprisonment. Thereafter, on April 3, 2014,
a petition seeking jurisdiction over the minor child and termination of respondent’s parental
rights was filed. A preliminary hearing was held on May 1, 2014, followed by a combined
adjudication trial and dispositional hearing on July 30, 2014. At the July 30 proceedings, a
Children’s Protective Services (CPS) worker testified regarding respondent’s convictions and
opined that termination of respondent’s parental rights was in the child’s best interests despite
the fact that the child was placed with her mother.1 The trial court subsequently issued its ruling
on the record, finding clear and convincing evidence to prove the statutory grounds listed above
because respondent was convicted of criminal sexual conduct perpetrated against the child. The
trial court further found that termination of respondent’s parental rights was in the child’s best
interests. An order terminating respondent’s parental rights was entered following the hearing.
Respondent now appeals.

       “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). We review for clear


1
    The child’s mother was not a respondent in this case.


                                                 -1-
error the trial court’s determination that a statutory ground has been proven by clear and
convincing evidence. MCR 3.977(K). “ ‘A finding of fact is clearly erroneous if the reviewing
court has a definite and firm conviction that a mistake has been committed, giving due regard to
the trial court’s special opportunity to observe the witnesses.’ ” In re Moss, 301 Mich. App. 76,
80; 836 NW2d 182 (2013) (citation omitted). “Once a statutory ground for termination has been
proven, the trial court must find that termination is in the child’s best interests before it can
terminate parental rights.” In re Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012).
“[W]hether termination of parental rights is in the best interests of the child must be proven by a
preponderance of the evidence.” In re Moss, 301 Mich. App. at 90. The trial court’s finding in
this regard is also reviewed for clear error. MCR 3.977(K).

        Respondent first argues that the trial court clearly erred by finding that at least one of the
statutory grounds for termination was proved by clear and convincing evidence. We disagree.
At the outset, we note that while respondent challenges the trial court’s determinations with
respect to MCL 712A.19b(3)(b)(i), (g), (h), (j), and (k)(ii), he offers no challenge to the trial
court’s determination under MCL 712A.19b(3)(n)(i). Because termination of parental rights
need only be supported by a single statutory ground, In re HRC, 286 Mich. App. 444, 461; 781
NW2d 105 (2009), respondent’s failure to challenge the trial court’s findings with respect to
MCL 712A.19b(3)(n)(i) precludes appellate relief with respect to the existence of a statutory
ground for termination, see In re JS & SM, 231 Mich. App. 92, 98-99; 585 NW2d 326 (1999),
overruled in part on other grounds by In re Trejo, 462 Mich. 341, 353; 612 NW2d 407 (2000). In
any event, upon a review of the record, we conclude that the trial court did not clearly err by
relying on that statutory ground for termination. That statute provides that termination is proper
when the parent has been convicted of one or more enumerated felonies and the trial court
determines that continuation of the parent-child relationship “would be harmful to the child.”
MCL 712A.19b(3)(n)(i). The uncontradicted evidence in this case showed that respondent was
convicted of two counts of second-degree criminal sexual conduct, MCL 750.520c, an
enumerated felony under MCL 712A.19b(3)(n)(i). Moreover, the trial court plainly found that
continuing the parent-child relationship would be injurious to the child because of the likely
harm the child would suffer if returned to respondent’s care. Because only one statutory ground
need be proved, In re HRC, 286 Mich. App. at 461, we do not address the additional grounds
relied upon by the trial court.

        Respondent additionally argues that the trial court clearly erred by finding that
termination of his parental rights was in the child’s best interests. See MCL 712A.19b(5). We
disagree. In this case, the CPS worker testified that, in his opinion, termination was in the
child’s best interests because of respondent’s criminal sexual conduct convictions and the likely
harm the child would suffer if returned to respondent’s care. The worker maintained this opinion
even though the child was currently placed with her mother. The guardian ad litem concurred
with this opinion. We conclude that the trial court’s best-interests determination was supported
by a preponderance of the evidence. The fact that respondent was convicted of two counts of
second-degree criminal sexual conduct for acts perpetrated against the child, standing alone, was
clearly sufficient to prove that termination was in the child’s best interests. The trial court was
clearly aware that the child was placed with her mother, but nonetheless determined that severing
respondent’s parental rights would be in the child’s best interests. We perceive no error in this
determination. See In re Moss, 301 Mich. App. at 80.


                                                 -2-
Affirmed.

                  /s/ /Kathleen Jansen
                  /s/ Patrick M. Meter
                  /s/ Jane M. Beckering




            -3-